Citation Nr: 1716918	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Board reopened the Veteran's claim for paranoid schizophrenia based on new and material evidence that was submitted after the issuance of the April 2002 final and binding rating decision that originally denied his claim. See 38 C.F.R. § 3.156 (2016).  The Board then recharacterized the Veteran's paranoid schizophrenia claim as a claim for entitlement to service connection for a psychiatric disability other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including for a VA examination and medical opinion.  The claim now returns to the Board for appellate review.

For the reasons provided below, the Veteran's claim for entitlement to service connection for a psychiatric disability other than PTSD is denied.


FINDING OF FACT

1. The Veteran failed to report for a scheduled VA psychiatric examination in July 2016 and there is no good cause for his failure to report.


CONCLUSION OF LAW

1. The reopened claim for service connection for a psychiatric disability other than PTSD is denied as a matter of law.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is compelled to deny the Veteran's claim as a matter of law under 38 C.F.R. § 3.655.  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination, and the claimant, without good cause, fails to report for such examination, where the claim being appealed was reopened from a prior final denial, the reopened claim must be denied.  See 38 C.F.R. § 3.655(a) & (b) (2016).  "Examples of good cause [that would excuse the failure to report for a scheduled VA examination or reexamination] include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655(a).

Here, the Board reopened the Veteran's psychiatric disability claim in June 2012 (see 38 C.F.R. § 3.156 (2016)) and remanded the claim, including for a VA examination and a medical opinion, as to the etiology of the psychiatric disability, both of which are necessary for the Board to adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Without nexus evidence, the Veteran's claim cannot be granted, and from a review of the record, there is insufficient evidence of a nexus to grant his claim.  

Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing his psychiatric disorder and its etiology fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also 38 C.F.R. § 4.125(a) (mental disorders diagnosis must be consistent with DSM-5 or it will be returned to an examiner to substantiate the diagnosis).  Notably, the Board found the Veteran competent and credible to report psychiatric symptoms since 1994, but as a layperson, the Veteran is not shown to possess the medical expertise to diagnose a psychiatric disorder and its etiology.  This is why the Board remanded the claim, to provide the Veteran with an examination, which could provide the essential diagnosis of those symptoms.  Unfortunately, he refused to report to the scheduled July 2016 VA examination. 

Furthermore, nothing in the evidence of record suggests "good cause" within the meaning of 38 C.F.R. § 3.655, for the Veteran's failure to report for the examination.  The only reason of record for the Veteran's failure to report is found in the July 2016 VA examiner's report, which states: "Veteran said that he does not want to have an exam at Jesse Brown VA, because he no longer wants to have this exam."  It is also notable that one month later in August 2016, the Veteran submitted to the RO a written statement stating that he wanted to "cancel [his] disability claim."  VA sent a letter requesting further clarification of that August 2016 written statement; to date, the Veteran has not responded to the clarification request.

The Veteran had been explicitly advised, in the Board's June 2012 remand order, that "failure to report for any scheduled examination may result in the denial of his claim."  Therefore, based on the foregoing, entitlement to service connection for a psychiatric disorder other than PTSD is denied.  


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


